  Case 19-41141         Doc 8   Filed 07/12/19     Entered 07/12/19 13:14:42        Desc Main
                                   Document        Page 1 of 3


                     UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF MASSACHUSETTS
______________________________
In re:                         )
Boston Donuts, Inc.            )         CHAPTER 11
Debtor                         )         CASE NO. 19-41141-EDK
________________________       )



                        DEBTOR’S MOTION TO AMEND PETITION


       NOW comes the Debtor, Boston Donuts, Inc. (“Debtor”), by counsel, and respectfully

requests that this Honorable Court allow it to amend its petition. In support thereof, the Debtor

states the following:

       1. The Debtor uploaded the wrong document to the ECF system when it filed its

           petition. The Debtor inadvertently uploaded the petition for Maple Avenue Donuts,

           Inc. instead of the one for Boston Donuts, Inc.

       2. Attached hereto is a copy of the petition for Boston Donuts, Inc. The attached

           document is the one that should have been filed.

       3. No party will be prejudiced by the amending of the petition.



       WHEREFORE, the Debtor respectfully requests that this Honorable Court allow the

Debtor to amend his petition to allow the attached document to be filed.



                                                     Respectfully submitted,
                                                     Boston Donuts, Inc.
                                                     By its counsel:

                                                     /s/ James P. Ehrhard
                                                     James P. Ehrhard, Esq.
                                                     BBO 651797
                                                     Ehrhard & Associates, P.C.
  Case 19-41141        Doc 8    Filed 07/12/19     Entered 07/12/19 13:14:42       Desc Main
                                   Document        Page 2 of 3


                                                     250 Commercial Street, Ste 410
                                                     Worcester, MA 01608
                                                     (508) 791-841
Dated: July 12, 2019                                 ehrhard@ehrhardlaw.com




                                CERTIFICATE OF SERVICE

       I, James P. Ehrhard, do hereby certify that I served a copy of the above Motion via first
class mail to the parties listed below if not noted as having received electronic service:

Richard king, Esq. VIA ECF


                                                     /s/ James P. Ehrhard
                                                     James P. Ehrhard, Esq.


Dated: July 12, 2019

       Chase Bank USA
       PO Box 15298
       Wilmington, DE 19850-5298

       Department Of Unemployment Assistance
       19 Staniford Street|Boston, MA 02114-2502

       Gibsons Dairy Farm
       50 Sunderland Road
       Worcester, MA 01604-3339

       Hometown Bank
       218R Main Street
       Webster, MA 01570

       INTERNAL REVENUE SERVICE
       CENTRALIZED INSOLVENCY OPERATIONS
       PO BOX 7346
       PHILADELPHIA PA 19101-7346

       Mass Dept Of Revenue |Bankruptcy Unit
       PO Box 9564
       Boston, MA 02114-9564

       Quickstone Capital Solutions
Case 19-41141   Doc 8    Filed 07/12/19   Entered 07/12/19 13:14:42   Desc Main
                            Document      Page 3 of 3


   1111 North Westshore Boulevard
   Ste 650
   Tampa, FL 33607-4706

   Reinhart Food Service
   6250 North River Road, Ste 9000
   Rosemont, IL 60018-4241

   Riley Foods Company
   400 Poydraf Street
   10th Floor
   New Orleans, LA 70130-3245
